Fourth Court of Appeals
                               San Antonio, Texas
                                   November 19, 2019

                                  No. 04-19-00597-CV

        IN THE INTEREST OF J.J.H., R.J.H., J.D.H., AND A.J.H., CHILDREN

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018PA00902
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       Appellant’s second motion for extension of time to file his brief is GRANTED.
Appellant’s brief is due on or before November 19, 2019.



                                                _________________________________
                                                Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2019.



                                                ___________________________________
                                                Michael A. Cruz,
                                                Clerk of Court